Third District Court of Appeal
                               State of Florida

                            Opinion filed July 22, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1932
                       Lower Tribunal No. 14-MH-127-K
                             ________________


                                 Cody Hogue,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Monroe County, Richard J. Fowler,
Judge.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Shane Weaver, Assistant Attorney
General, for appellee.


Before SHEPHERD, EMAS, and LOGUE, JJ.

     LOGUE, J.
      Given that there is competent, substantial evidence in the record regarding

the Defendant’s mental illness, the trial court correctly entered the order for

involuntary inpatient placement in an effort to provide the Defendant with the care

he needed. See Burley v. State, 59 So. 3d 131, 135 (Fla. 3d DCA 2011) (holding

“that there was substantial competent evidence to support the trial court’s findings

and involuntary commitment pursuant to the Baker Act,” but “revers[ing] the order

under review and remand[ing] to allow the parties’ attorneys to make closing

arguments.”). The trial court’s judgment of commitment is accordingly affirmed.




                                         2